Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021, was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, applicant omits the listing of references (the Japanese Publication JPH 10323287 as described on page 2 and CN 10834094 as described on page 3) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Note that the information disclosure statement requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
		Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent basis for “a vertical gripping section at the upper end of which” as recited in claim 1, line 4, or “the underside of the horizontal support section where a gripping surface” as recited in claim 1, lines 10-11. 
Claim 1 recites “a horizontal support section” in lines 2-3, but it appears that the claim does not specifically define “an upper end horizontal support section” or “an underside of horizontal support section.” Therefore, the recitation of “the upper end of which (the vertical gripping section)” or “the underside of the horizontal support section” is not clearly understood since applicant fails to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Note that the recitation of “the diameter of a circle” “the length of a rod or a pencil” is clearly understood, but the recitation of “the upper end of which (the vertical gripping section)” or “the underside of the horizontal support section” is confusing and not clearly understood. IT is also pointed out that clarification made be made on the specific structural element of “an upper end,” “a lower face”” (see line 4),” and “an underside” of the horizontal support section.” The difference structure between “a lower face of the horizontal support section” (see line 5),” and “an underside of the horizontal support section” (see lines 10-11) must be clarified or defined. 
Similarly, there is no antecedent basis for “the upper face of said reinforcing and gripping section” as recited in claim 2, lines 2-3.  Claim 1 recites “a second reinforcing section that also defines a second gripping section” in lines 6-7, but claim 1 or 4 does not specifically define “an upper face of said reinforcing and gripping section.” Therefore, the recitation is confusing and not clearly understood. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2 and 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. With respect to claim 2, the claim rejection under 35USC, 112, second paragraph must be overcome to be allowable. 
The Great Britain Patent (GB 413,790) (see IDS), provided by the applicant, shows a  multifunctional tool for holding and handling hot items and products, comprising: 
a horizontal support section (10) having an upper face and a lower face, the support section at one end comprising a vertical gripping section (12) at an upper face end of the support section where a hook element (20) is defined; said horizontal support section (10) comprises on the lower face a pair of downward projected arms (16, 16) wherein a second reinforcing section (17) is fixed and further defines a second gripping section. 
Contrary to the proposed rejection of WO 2021/025549 (Written Opinion, published on Feb 11, 2021), GB 413,790 device does not specifically teach or suggest “the second gripping section extends diagonally to join at the lower face of the end edge of said horizontal support section and a covering layer of thermal insulating material is attached from the top of the hook element, through the vertical gripping section and to the underside of the horizontal support section where a gripping surface is defined for the user.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stroway, PEYTON WILLIAM W, and IRVING THOMAS show a multi-functional tool.
SPURGEON JESSE J discloses a plate lifter.
Mick; Thomas W. and Hamel; Shelly H. provide an ergonomic item holder.
Worthington; Gary Landon, Ott; William T., and Sullivan, JR.; Richard J. employ a lifting device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00 AM-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651